                      Case 20-50772-BLS                    Doc 14          Filed 11/02/20             Page 1 of 2




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE
 In re:                                                                                       Chapter 7
 HERITAGE HOME GROUP, LLC, et al.,1                                                           Case No. 18-11736 (BLS)

                                  Debtors.                                                    (Jointly Administered)

 ALFRED T. GIULIANO, in his capacity as Chapter 7
 Trustee of HERITAGE HOME GROUP, LLC, et al.,

                    Plaintiff,
                v.                                                                            Adv. Proc. No. 20-50772 (BLS)
 KPS SPECIAL SITUATIONS FUND III (A), L.P.; KPS
 SPECIAL SITUATIONS FUND III, LP; KPS SPECIAL
 SITUATIONS FUND III (SUPPLEMENTAL), LP; KPS
 SPECIAL SITUATIONS FUND III (AIV), LP; KPS
 OFFSHORE INVESTORS LTD.; KPS CAPITAL
 PARTNERS, LP; KPS CAYMAN MANAGEMENT III
 LTD.; KPS INVESTORS III, LTD.; KPS INVESTORS
 III, LP; KPS INVESTORS III (AIV), LP; KPS
 INVESTORS III (AIV), LTD.,

                                  Defendants,                                                 Ref. Docket Nos. 1, 5, 8, 11

 PNC BANK, NATIONAL ASSOCIATION,

                                  Nominal Defendant.


   ORDER APPROVING FOURTH STIPULATION FOR FURTHER EXTENSION OF
    TIME FOR THE KPS DEFENDANTS TO ANSWER, MOVE OR OTHERWISE
                     RESPOND TO THE COMPLAINT

                      Upon consideration of the Fourth Stipulation for Further Extension of Time for

the KPS Defendants to Answer, Move or Otherwise Respond to the Complaint (the “Stipulation”)

filed by the Chapter 7 Trustee and the KPS Defendants; and the Court having reviewed the




1
  The “Debtors” in these cases, along with the last four digits of each Debtor’s tax identification number, as applicable, are: Heritage Home
Group LLC (9506) (“HHG”); HH Global II B.V. (0165) (“HH Global II”); HH Group Holdings US, Inc. (7206) (“HHG Holdings”); HHG Real
Property LLC (3221) (“HHG Property”); and HHG Global Designs LLC (1150) (“HHG Designs”).




DOCS_DE:229569.1 31270/001
                 Case 20-50772-BLS             Doc 14      Filed 11/02/20     Page 2 of 2




Stipulation, a copy of which is attached hereto as Exhibit 1; and good cause appearing for the

relief requested therein, it is hereby ORDERED THAT:

                 1.          The Stipulation, attached hereto as Exhibit 1, is approved in its entirety.

                 2.          This Court retains jurisdiction with respect to all matters arising from or

related to the implementation or interpretation of this Order.




Dated: November 2nd, 2020 Wilmington,
Delaware                                           BRENDAN L. SHANNON UNITED STATES BANKRUPTCY JUDGE




DOCS_DE:229569.1 31270/001                             2
